Citation Nr: 1722319	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-10 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to automobile or adaptive equipment, or for adaptive equipment only. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or generalized anxiety disorder.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In November 2015, the Board reopened the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  The reopened claim, along with the issue of entitlement to automobile or adaptive equipment, or adaptive equipment only, was remanded for additional action.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities do not involve loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; severe burn injury; amyotrophic lateral sclerosis; or ankylosis of one or both knees or one or both hips.


CONCLUSION OF LAW

The criteria for automobile and adaptive equipment, or adaptive equipment only, have not been met.  38 U.S.C. §§ 3901, 3902 (2014); 38 C.F.R. §§ 3.350, 3.808 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Regarding VA's duty to notify, a March 2009, pre-adjudication letter notified the Veteran of the information and evidence needed to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Accordingly, VA satisfied its duty to notify.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.

As noted, the Veteran's claim was remanded for additional development in November 2015.  Specifically, the Veteran's claim was remanded in order to obtain his updated treatment records and to schedule him for VA examinations to determine the severity of his service-connected frostbite residuals and conjunctivitis.  

Following the Board's remand, the Veteran's VA treatment records were obtained and associated with his claims file.  He was also afforded a VA cold injury residual examination in August 2016 and a VA eye examination in November 2016.  Thus, a review of the record reveals that there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

As noted, the Veteran was provided with VA examinations in August 2016 and November 2016.  The reports from these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examinations, and rendered appropriate diagnoses consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board therefore concludes that the examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2.  The Veteran has not contended otherwise. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

II.  Analysis

The Veteran is seeking entitlement to financial assistance in the purchase of an automobile or adaptive equipment, or for adaptive equipment only.

The Veteran's service-connected disabilities include frostbite residuals of the bilateral feet with degenerative changes and onychomycosis of the nails, with each foot being assigned a 30 percent rating; bilateral conjunctivitis, rated as 10 percent disabling; and residuals of a hemorrhoidectomy, rated as noncompensable (zero percent disabling).  A total disability rating based on individual unemployability by reason of service-connected disability is in effect from February 14, 2000.

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or for adaptive equipment only.  38 U.S.C. § 3902.  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1)-(3).

In September 2013, VA amended 38 C.F.R. § 3.808 by adding a severe burn injury to the list of eligible disabilities.  In this case, the Veteran does not contend, nor does the evidence show, that he requires an automobile or adaptive equipment due to a severe burn injury.  Hence the amendment to 38 C.F.R. § 3.808 is not relevant.

Effective February 25, 2015, VA amended 38 C.F.R. § 3.808 again to add amyotrophic lateral sclerosis (ALS) as a qualifying disability.  Because the Veteran does not have ALS, this amendment to 38 C.F.R. § 3.808 is also not relevant.

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. §§ 3.350(a)(2), 4.3.  The determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well-served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

The "loss of vision" for regulatory purposes is described as central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.  38 C.F.R. § 3.808(b)(3).

A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees or of one or both hips.  38 U.S.C. § 3902(b)(2); 38 C.F.R. § 3.808(b)(6).  Ankylosis is complete immobility of a joint in a fixed position, either favorable or unfavorable.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  In this case, however, the evidence does not indicate, and the Veteran has not alleged, that he experiences ankylosis of his knees or both hips.

As noted, pursuant to the Board's November 2015 remand, the Veteran was afforded VA examinations to determine the extent of his service-connected frostbite residuals and his bilateral conjunctivitis. 

In the August 2016 examination report, a VA examiner selected an option indicating that as a result of his cold injury residuals, the Veteran's "functioning is so diminished that amputation with prosthesis would equally serve the Veteran."  However, following a clinical examination and a review of the claims file, the examiner stated that the Veteran's "left foot appears functional for standing transfers, balance, and propulsion."  It was also noted that his left foot symptoms included numbness and nail abnormalities.  Based on the clinical findings and the examiner's typed opinion, the Board finds that the note indicating that the Veteran's left lower extremity's functioning is so diminished that it would be equally be served by amputation was made in error.  

With respect to his right foot, the examiner reported that the Veteran's right leg had been amputated below the knee in July 2016 as a result of infected diabetic foot ulcers.  It was also noted that the Veteran's treatment records document that he had experienced "recurrent infected diabetic foot ulcers, osteomyelitis, removal of gangrenous tissue from [the] right ankle[,] and amputation of 3 toes on the right foot in" January 2016.  The examiner concluded that while the Veteran "certainly has permanent loss [of use of his] right foot" this was a result of his nonservice-connected diabetes and not a result of his cold injury residuals.  Similar to the left foot findings noted above, the examiner also indicated that the functioning of the Veteran's right foot is so diminished as a result of his cold injury residuals that amputation with prosthesis would equally serve the Veteran.  As noted, however, the examiner's typed opinion clearly contradicts this finding which affirms the Board's prior determination that this finding is the result of errors made while completing the electronic examination report. 

The Board notes that the August 2016 VA examiner's typed opinions are consistent with the evidence in the claims file.  Specifically, VA treatment records prior to the Veteran's amputation do not indicate that he experienced loss of use of his right or left foot due to his service-connected cold injury residuals.  For example, a May 2015 podiatry note documented that the Veteran had no pedal complaints other than a callus on his left foot and was able to ambulate with a cane.  Neurological testing revealed that his "protective sensation" was intact and there was full muscle strength in both feet.  Similarly, a VA podiatry treatment record from April 2012 noted that the Veteran was complaining of elongated toenails that were causing difficulty walking as a result of his shoe gear.  Physical testing revealed that the Veteran's protective sensation was intact and he was able to walk.  There was no indication that the Veteran's frostbite residuals resulted in the loss of use of either foot.  VA amputation and cold injury examinations from May 2011 indicate that the Veteran underwent amputation of the left foot big toe, but the examiner opined that this amputation was not due to his cold injury residuals, but more likely the result of his diabetes and hypertension.  It was noted that the Veteran was able to walk upright, but with slow propulsion and that he maintained full knee, ankle, and plantar muscle function.  Finally, in March 2009, the Veteran complained of "leg weakness" but the treating clinician indicated that this was attributable to his hyperglycemia and electrolyte abnormalities. 

With respect to his bilateral conjunctivitis, the Veteran was afforded a VA eye examination in November 2016 to determine the extent of his service-connected disability.  Following a clinical examination and a review of the claims file, the examiner indicated that the Veteran's service-connected conjunctivitis was in remission and there were "no signs of conjunctivitis in either eye."  Instead, the Veteran's "decreased acuity and reduced peripheral vision are due to proliferative diabetic retinopathy and the resulting treatments for diabetic retinopathy." 

The Board notes that the November 2016 VA examiner's opinion is also consistent with the evidence of record.  Specifically, the Veteran's VA treatment records document ongoing diabetic eye examinations which do not diagnose the Veteran with conjunctivitis or indicate that his vision impairment is a result of conjunctivitis.  See, e.g., an October 2014 optometry clinic note. 

In an April 2012 statement, the Veteran's spouse indicated that the Veteran's "vision has deteriorated" and his legs have become weak.  It was noted that the Veteran "cannot see well, has no side vision" and cannot differentiate colors.  It was also noted that the Veteran has a difficult time raising his legs to get into a car or bathtub and that he was using a cane for ambulation.  

Upon review, the Board finds the observations of the Veteran's spouse to be credible, however, as discussed in detail above, medical professionals have indicated that these symptoms are attributable to complications arising from the Veteran's nonservice-connected diabetes mellitus.  To the extent the Veteran, or his spouse, contend that the Veteran's difficulties are a result of his service-connected frostbite residuals or conjunctivitis, the Board finds that they are not competent to do so, as the Veteran has multiple health problems and the determination as to what symptoms are attributable to an individual disease is a complex medical question that is beyond the ken of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Although the Board is sympathetic to the difficulties experienced by the Veteran as related in the lay statements of record, the preponderance of the evidence reflects that he does not meet the criteria for eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  As demonstrated above, the competent and credible evidence of record indicates that Veteran's difficulties are the result of his nonservice-connected diabetes mellitus, and not his cold injury residuals or conjunctivitis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to automobile allowance and automobile adaptive equipment is denied.


REMAND

For the following reasons, the Board finds that the remaining issue on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

Pursuant to the Board's November 2015 remand, the Veteran was afforded a VA mental disorder examination in August 2016.  After reviewing the claims file and conducting a clinical examination, the VA examiner stated that while the Veteran "has a history of an anxiety condition, there is no evidence that this had its onset or origin in the military or due to any military events.  Furthermore, in today's exam, as well as in treatment notes over the last couple years, the veteran does not seem to describe any very serious anxiety or other mood condition." 

Notwithstanding the examiner's comments, the record indicates that the Veteran has been diagnosed with an anxiety disorder during the appeal period.  See a January 2013 VA treatment record (diagnosing generalized anxiety disorder.).  Moreover, the examiner did not comment on the Veteran's lay statements of anxiety continuing after his separation from discharge.  See the March 2009 statement in support of claim for PTSD; see also a January 2010 Statement in support of claim.  Accordingly, the Board finds that an additional medical opinion is required. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Veteran should also be notified that he may submit evidence or treatment records to support his claim.

The Board is particularly interested any outstanding records of VA medical treatment (generated after the last treatment notes of record).

The AOJ should attempt to obtain any such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing the action requested in item 1, arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed generalized anxiety disorder had causal origins in service or is otherwise related to the Veteran's active duty service.  

The examiner should accept the history of symptoms provided by the Veteran as true unless the examiner provides a rationale as to why the Veteran's recollection is affirmatively contradicted by the medical evidence.

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


